DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10-12-2021 have been fully considered. With respect to applicant’s argument that Gulati does not apply as interference is first detected before avoided, the examiner respectfully disagrees. The claims use a control message to co-allocate multiple FMCW radars in an area. Gulati, paragraph 46, describes multiple FMCW radars operating in an area and choosing a waveform based off a codeword received from another FMCW in the area. This provides interference mitigation through communication regardless of whether interference has been detected yet or not. There is nothing in the language of claim 1 or 6 to support avoiding interference before it ever occurs.
With respect to applicant’s argument that Gulati does not describe message information, the examiner submits paragraph 46 and the codewords between FMCW radars as well as paragraph 79 using V2V communications.
With respect to the amended claims, please see below.

Claim Rejections - 35 USC § 112
Claims 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Both claims 5 and 9 require a vulnerable period to be determined before detection by FMCW sensors and where the period is expected to occur. The specification, page 7 lines 10-20 describe the vulnerable period being estimated by receiving transmission by a second vehicle. In other words, the claims appear to somehow guess the vulnerable period without receiving any FMCW data while the specification requires a received signal from the second vehicle.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, et. al., U.S. Patent Application Publication Number 2019/0391247, filed May 21, 2019 in view of Tsvelykh, et. al. U.S. Patent Application Publication Number 2020/0319327, filed April 5, 2019.

As per claims 1 and 6, Gulati discloses a distributed FMCW radar communication system for interference mitigation in an ego unit comprising 
a RadCom unit arranged for radar sensing in a radar mode and for data communication in a communication mode with at least one target unit comprising a RadCom unit by switching between the radar mode and the communication mode in time and using separate frequency bands for the radar mode and the communication mode, using a random medium access technique for communication (Gulati, ¶64 using radar and communications to go between vehicles),
where the communicated control message information is used for a co-allocated multiple FMCW radar sensor in both the ego unit and the at least one target unit to a portion of a radar frame duration (Tf), where the starting times of different FMCW radar sensors are separated sufficiently so as they are orthogonal (Gulati, ¶113 using orthogonal signals to avoid interference).
Gulati fails to expressly disclose a single unit being used for both radar and communications.
Tsvelykh teaches a single unit performing radar and communication functions (abstract and ¶73-76).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a single unit in order to gain the benefit of reducing cost and number of components needed.

As per claim 3, Gulati as modified by Tsvelykh discloses a distributed FMCW radar communication system according to claim 1-e+ 2, wherein the frequency band for the radar mode in the ego unit and the at least one target unit is the same, and wherein the frequency band for the communication mode in the ego unit and the at least one target unit is the same (Gulati, ¶64 where radar and comm are in the same band as the vehicles are able to communicate and interfere with one another).

As per claims 4 and 7, Gulati as modified by Tsvelykh further discloses a distributed FMCW radar communication system according to any of claims 1to 3 claim 1, wherein a radar frame duration (Tf) of the FMCW radar communication system is divided in a number of time slots (Tk), where the RadCom unit of the ego unit is in the communication mode in a first time slot and transmits a radar control message, and where in the following time slot the RadCom unit of the ego unit is in the radar mode and transmits radar chirps, and where the RadCom unit of the ego unit is in the communication mode adapted to receive a control message in all time slots except the time slot in which it is in the radar mode (Tsvelykh, ¶73-76 using time slots to go between communication and radar transmissions).

As per claim 8, Gulati as modified by Tsvelykh further discloses a distributed FMCW radar communication system according to claim 6-e+ 7, wherein the control message comprises: an identity of the transmitter (r;), a time reference frame (r.ID) and the set of all rTDMA slot indices of the RadCom units mounted on unit X (SX.SI), a strength of the time reference frame (r.strength), the base RadCom unit's radar starting time and its slot index (r;*.ts, r;*.SI) (Gulati, ¶97-98 and Tsvelykh, ¶97-98).
While the prior art does not expressly disclose the exact frames and slots as the claim, the art provides time slots, signal control and interference analysis to determine which transmitters should transmit which frames and when in order to avoid interference and communicate properly.

As per claim 10, Gulati as modified by Tsvelykh further discloses a vehicle, wherein the vehicle comprises a distributed FMCW radar communication system according to claim 1 (Gulati, Fig. 6A).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Tsvelykh as applied to claim 1 above, and further in view of Lin, et. al., U.S. Patent Application Publication Number 2015/0230160, published August 13, 2015.

As per claim 2, Gulati as modified by Tsvelykh discloses the system of claim 1 but fails to disclose use of CSMA for communication.
Lin teaches CSMA communications (¶40).
It would have been an obvious matter of design choice to use CSMA, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Gulati. The examiner submits it is well within the skill of a person in the art to determine what existing and known communication protocols to use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619